Case 1:17-cr-00154-TSE Document 273 Filed 05/31/19 Page 1 of 2 PageID# 3946



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                          Alexandria Division

                                      )
UNITED STATES OF AMERICA              )
                                      )
v.                                    )             Case No. 1:17-cr-254 (TSE)
                                      )
KEVIN PATRICK MALLORY,                )
                                      )
                         Defendant    )
                                      )

                     DEFENDANT’S NOTICE OF APPEAL

      The defendant in the above-styled case hereby notes his appeal to the United

States Court of Appeals for the Fourth Circuit from the judgment entered in this

court on the 17th day of May, 2019.

      Respectfully submitted on this 31st day of May, 2019.


                                      KEVIN PATRICK MALLORY

                                      By Counsel,


                                      By:           /s/
                                      Geremy C. Kamens
                                      Va. Bar. No. 41596
                                      Todd Richman
                                      Va. Bar No. 41834
                                      Office of the Federal Public Defender
                                      Attorneys for Mr. Mallory
                                      1650 King Street, Suite 500
                                      Alexandria, VA 22314
                                      (703) 600-0848 (T)
                                      (703) 600-0880 (F)
                                      Geremy_Kamens@fd.org
Case 1:17-cr-00154-TSE Document 273 Filed 05/31/19 Page 2 of 2 PageID# 3947



                          CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I will electronically file the foregoing
pleading with the Clerk of the Court using the CM/ECF system, which will then send
a notification of such filing (NEF) to:

      John T. Gibbs, Esq.
      Assistant United States Attorneys
      2100 Jamieson Avenue
      Alexandria, VA 22314

      Jennifer K. Gellie, Esq.
      Trial Attorney
      United States Department of Justice
      600 E. St., NW
      Washington, DC 20004

       Pursuant to the Electronic Case Filing Policies and Procedures, a courtesy copy
of the foregoing pleading will be delivered to Chambers within one business day of
the electronic filing.


                                              /s/
                                       Geremy C. Kamens
                                       Va. Bar No. 41596
                                       Federal Public Defender
                                       Attorney for Mr. Mallory
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, VA 22314
                                       (703) 600-0848 (T)
                                       (703) 600-0880 (F)
                                       Geremy_Kamens@fd.org




                                          -2-
